Citation Nr: 0933830	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  03-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an above-the-knee 
amputation of the left leg, claimed as secondary to the 
Veteran's service-connected shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  His awards and decorations include the Combat 
Infantryman Badge and Purple Heart Medal.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal was the subject of a Board decision and remand 
dated in February 2005. 
     
In a VA Form 22a received in September 2006, the Veteran 
appointed Michael J. Mooney, Attorney at Law, as his 
representative before VA in claims for Veterans' benefits.  
As a result, his representation by Disabled American 
Veterans, effectuated by a VA Form 23-22 received in February 
1981, was revoked.  See 38 C.F.R. § 14.631(f) (2008) (unless 
a claimant specifically indicates otherwise, the receipt of a 
new power of attorney shall constitute a revocation of an 
existing power of attorney).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
above-the-knee total amputation.  The amputation took place 
in June 2000.  The Veteran contends that service connection 
is warranted on the basis that the amputation was secondary 
to his service-connected shell fragment wound residuals.

Multiple documents of record indicate that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits based largely on the disability for which he seeks 
service connection in this appeal, i.e., his above-the-knee 
amputation of the left leg.  (See, e.g., VA Form 21-8940 
received in March 2008; VA Form 21-8940 received in February 
2008; October 2007 VA orthopedic examination report, pages 19 
and 28; November 2001 VA examination report, page 1.)  VA has 
a duty to obtain relevant Social Security Administration 
(SSA) records when it has actual notice that the veteran is 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims files copies of the Veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2).

Additionally, it does not appear that fully compliant VCAA 
notice has been issued with respect to the Veteran's claim 
for service connection for an above-the-knee amputation of 
the left leg, claimed as secondary to service-connected shell 
fragment wound residuals.  VCAA notice provided to the 
Veteran in August 2001 only addressed the matter of 
entitlement to an increased rating for already service-
connected left leg disability.  VCAA notice provided in 
February 2006 did not notify the Veteran of the evidence 
necessary to substantiate his claim, but rather addressed 
only the Veteran's and VA's respective responsibilities in 
obtaining evidence in support of his claim.  The Veteran and 
his representative should be provided curative VCAA notice 
that apprises the Veteran of what the evidence must show to 
support a claim for direct incurrence service connection as 
well as secondary service connection, the division of 
responsibility between him and VA in obtaining such evidence, 
and an explanation as to the type of evidence that is needed 
to establish both a disability rating and an effective date.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue 
of entitlement to service connection for an 
above-the-knee amputation of the left leg, 
to include as secondary to service-connected 
shell fragment wound residuals, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The Veteran 
must be apprised of what the evidence must 
show to support a claim for direct 
incurrence service connection and secondary 
service connection, and the division of 
responsibility between him and VA in 
obtaining such evidence.  He should also be 
provided an explanation as to the type of 
evidence that is needed to establish both a 
disability rating and an effective date, per 
Dingess.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims files copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions 
were based.  
 
3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



